DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Request for Continued Examination filed on 06 January, 2021, Applicant Amendment and Arguments filed on 18 December, 2020.
Claims 1-20 are pending in this application.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 December, 2020 has been entered.


Claim objections
Claims 1, 11 and 17 are objected to because of the following informalities:
In claim 1 (line 22), claim 11 (line 23), and claim 17 (line 19), it recites “a second job that that directly maps”. It should be amended as “a second job that directly maps”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 11-12, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ton et al. (US. Patent 7,353,515 B1) in view of Erlingsson (US Pub. 2003/0233544 A1) and further in view of Moss et al. (US. Pub. 2013/0067187 A1), Goldstein et al. (US Patent. 6,247,105 B1) and Dolan et al. (US. Patent 8,935,493 B1).
Ton, Moss, Goldstein and Dolan were cited in the previous Office Action.

As per claim 1, Ton teaches the invention substantially as claimed including A method for operating a data management system (Ton, Fig.1), comprising: 
identifying a first job to be executed using a node within a cluster (Ton, Fig.1, networked consumer tasks; Fig.3 301 task 1; Col 2, lines 22-28, Methods and apparatus disclosed herein in accordance with the invention are not limited to a single computer, computing platform, operating system…Rather, the architecture and executing locally and/or remotely, executing in foreground and/or background, executing in the user; Col 8, lines 7-8, in response to a received resource request for a particular resource from a first task [Examiner noted: identifying a first task (job) for requesting the resource]); 
determining resources to be allocated to the first job prior to the first job being executed using the node (Ton, Fig.5A, 502, receive resource access request; Col 3, lines 24-28, access requests are made by a task based on an identifier of the resource (and not an identifier of a semaphore), and semaphores are dynamically allocated at runtime and only for those resources which are actually used. Col 8, lines 7-8, received resource request for a particular resource from a first task [Examiner noted: determining the resource needed for the first task, and then allocating the required resource to the first task]); 
identifying an initial semaphore from a plurality of semaphores for reserving resource (Ton, Col 6, lines 19-31, the resource is determined to have been located …a free entry in the semaphore allocation table is selected, and a semaphore is retrieved from the pool of unused semaphores (as plurality of semaphores) in process block 524. Next, in process block 526, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource (as for reserving); Col 8, lines 8-identifying that the particular resource is currently associated with a first semaphore (as identifying initial semaphore from a plurality of semaphores)); 
reserving resource from the initial semaphore (Ton, Col 6, lines 28-31, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource (as for reserving)); 
identifying a second semaphore of the subset of semaphores (Ton, Col 8, lines 13-18, getting a second semaphore from a pool of free semaphores, updating a semaphore entry in the semaphore allocation table to reflect that the particular resource is associated with the second semaphore in addition to the first semaphore, and signaling to the first task the availability of the particular resource);
reserving resource from the second semaphore (Ton, Col 6, lines 28-31, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource; Col 8, lines 13-16, updating a semaphore entry in the semaphore allocation table to reflect that the particular resource is associated with the second semaphore in addition to the first semaphore (as for reserving the resource from second semaphore)),
detecting, prior to executing the first job, that the resource to be allocated to the first job has been reserved using the plurality of semaphores; allocating the resource to the first job (Ton, Fig.4B; Fig.6, 650, give semaphore to first write task; Col allocates and manages the semaphores for accessing resources; Col 8, lines 13-16, updating a semaphore entry in the semaphore allocation table to reflect that the particular resource is associated with the second semaphore in addition to the first semaphore; also see Col 6, lines 28-34, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource…the consumer task is signaled that read access is allowed (as for detecting the resource from first and second semaphore has been reserved)); and 
executing the first job using the node subsequent to allocating the resource to the first job (Ton, Col 6, lines 33-35, In process block 530, the consumer task is signaled that read access is allowed, and processing is complete as indicated by process block; Col 9, lines 15-18, the resource name (e.g., identifier) is placed in the entry. In process block 592, the requesting consumer task is signaled that the resource is available for the requested operation, and processing is completed as indicated by process block 599 [Examiner noted: if the resource is available, then executing the first task (read access) by accessing the resource for requested operation]).

Ton fails to specifically teach each semaphore in the plurality of semaphores being accessible with a different key.

However, Erlingsson teaches each semaphore in the plurality of semaphores being accessible with a different key (Erlingsson, [0082] lines 4-14, One example of a resource that may be accessible using tagging is a semaphore. SAEs consistent with accesses a semaphore from within the SAE, access can be granted only if the requested id contains the unique identifier…each using a separate and unique subset of the namespace, and there should be no overlap between the semaphores used by processes).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ton with Erlingsson because Erlingsson’s teaching of using an unique identifier (as key) for accessing each semaphore would have provided Ton’s system with the advantage and capability to easily identify different resources/semaphore by using different accessing identifier/key in order to improve the system efficiency.

Both Ton and Erlingsson fail to specifically teach when determining the resources to be allocated to the first job, the resource is an amount of disk space to be allocated, and when reserving the resource from the first and second semaphores, it is reserving a first portion of the amount of disk space and partially reserving a second portion of the amount of disk space.  In addition, Ton and Erlingsson fail to specifically teach detecting that the first portion of the amount of reservable disk space is less than the amount of disk space to be allocated to the first job; identifying a subset of semaphores in the remaining plurality of semaphores in response to detecting that the first portion of the reservable amount of disk space is less than the amount of disk space to be allocated to the first job.

However, Moss teaches when determining the resources to be allocated to the first job, the resource is an amount of disk space to be allocated, and when reserving the resource from the first and second semaphores, it is reserving a first portion of the amount of disk space and reserving a second portion of the amount of disk space (Moss, abstract, lines 1-5, allocate capacity for spaces (e.g., logical volumes) according to an allocation strategy, e.g., allocating capacity from the storage device having the greatest available capacity, or maximizing the distribution of allocated capacity across the storage devices (as allocating amount of disk space); Fig.6, 604, upon receiving request to allocate capacity for space, 608 allocate capacity for space on storage devices of spacious storage device subset (this is first portion), 610 if spacious storage device subset does not satisfy request, 612 among remaining storage devices, identify limited storage device subset…having available capacity, 614, allocate capacity for space on storage devices of limited storage device subset (this is second portion)),  .
detecting that the first portion of the amount of reservable disk space is less than the amount of disk space to be allocated to the first job (Moss, Fig.6, 610, if the spacious storage device subset 404 does not satisfy the request); 
identifying a subset of semaphores in the remaining plurality of semaphores in response to detecting that the first portion of the reservable amount of disk space is less than the amount of disk space to be allocated to the first job (Moss, Fig. 6, 612, among remaining storage devices, identify limited storage not satisfy the request, identify 720, among remaining storage devices 104, a limited storage device subset 408 comprising storage devices 104 having available capacity below the available capacity minimum threshold, and allocate 722 capacity for the space 108 across the storage devices 104 comprising the limited storage device subset 408); 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ton and Erlingsson with Moss because Moss’s teaching of allocating/reserving a second portion of storage device if the initial resource request cannot be satisfied would have provided Ton and Erlingsson’s system with the advantage and capability to provide a comparatively simple technique for selecting storage devices to allocate capacity, while also preserving capacity on storage devices for which available capacity is becoming limited which improving the system performance (see Moss, [0007] lines 18-20, preserving capacity on storage devices for which available capacity is becoming limited).

Ton, Erlingsson and Moss fail to specifically teach when identifying the initial semaphore, the initial semaphore comprising a greatest amount of reservable disk space compared to a remaining plurality of semaphores; and when identifying a second semaphore, it is based on the ranking of the subset. In addition, Ton, partially reserving, to leave an unreserved portion of the second semaphore corresponding with a chunk size of a second job that that directly maps to the second semaphore as an initial semaphore, and when detecting, that the amount of disk space to be allocated to the first job, it is confirming, that a full amount of disk space to be allocated to the first job has been sufficiently reserved using the plurality of semaphores and allocating to the first job accordingly.

However, Goldstein teaches when identifying the initial semaphore, the initial semaphore comprising a greatest amount of reservable disk space compared to a remaining plurality of semaphores (Goldstein, Fig. 4, 402 locate (as identify) memory page with the most free buckets; Col 5, lines 54-57, for each memory page in each memory block, how many buckets have been allocated by the memory allocator and how many buckets remain free to be allocated by the memory allocator; Col 10, lines 62-64, step 402, where the memory page having an optimum (e.g., highest) number of free buckets is identified among the remaining memory pages and selected to be used for memory allocation);
when identifying a second semaphore, it is based on the highest free buckets (Goldstein, Fig. 1, pages 112-119; Fig. 2, 222, 223, 224 (buckets); Col 7, lines 43-45, FIG. 2 is a diagram illustrating an example of a memory page according to one embodiment of the invention. The memory page is divided into buckets. Lines 52-55, On any given memory page, all of the buckets may be free, all of the buckets may be free and some of the buckets may be allocated. (as each memory page (semaphore) comprising a subset of buckets from the plurality of subset (from different memory pages); Col 10, lines 62-65, where the memory page having an optimum (e.g., highest) number of free buckets is identified among the remaining memory pages and selected to be used for memory allocation);
when reserving a second portion of the amount of disk space, it is partially reserving, to leave an unreserved portion of the second semaphore corresponding with a chunk size of a second job that that directly maps to the second semaphore as an initial semaphore (Goldstein, Fig. 4, 404, NO to 405, Yes back to 402, locate memory page with the most free buckets (as second semaphore); then the process start 403, 404 again and determine if sufficient memory space been allocated, YES to end 406; Col 10, lines 47-65, In step 404, the method checks whether sufficient memory space has been allocated to the process. If sufficient memory space has been allocated, the method ends in step 406. If sufficient memory space has not been allocated, the method continues in step 405. In step 405, the method checks whether all buckets on the selected memory page have been allocated. If not, the method returns to step 403 and allocates another bucket from the same memory page…If all of the buckets on the selected memory page have already been allocated, the method returns to step 402, where the memory page having an optimum (e.g., highest) number of free buckets is identified among the remaining memory pages and selected to be used for memory allocation; also see Col 1, lines 37-39, memory space in the memory devices is allocated to the corresponding process (as including first job and second job); Col 10 line 66 to Col 11, line 3; the method begins allocating memory within the fewest possible number of memory pages; [Examiner noted: memory page contains a subset of bucket for allocation, when all of the buckets of first memory page (initial semaphore) have been already reserved/allocated, selecting a second memory page (second semaphore) for reserving the bucket (partially reserving second portion), and this leave unreserved portion of the memory space left, and if the second process (job) start, then the memory page with unreserved portion is selected (as an initial semaphore with greatest amount space) is selected again (Fig. 4, 402), and if the sufficient memory space has been allocated (Fig. 4, 404), then end 406, (as unreserved portion of the second semaphore corresponding with a chunk size of a second job that that directly maps to the second semaphore as an initial semaphore)]),

when detecting, that the amount of disk space to be allocated to the first job, it is confirming, that a full amount of disk space to be allocated to the first job has been sufficiently reserved using the plurality of semaphores and allocating to the first job accordingly (Goldstein, Fig. 4, 401, 402 locate memory page with the most free buckets (as initial semaphore),, 403, 404, 405 (have all buckets on that memory page been allocated? YES to loop back to 402, locate memory page with the most free buckets (as second semaphore), 403, 404 has sufficient memory space been allocated? YES, 406 End (as confirming, prior to executing the first job, that a full amount of disk space to be allocated to the first job has been sufficiently reserved from first and second memory pages, if it is sufficiently reserved, the memory spaces from first and second reserving (as prior to executing, since the memory space are reserved for future use/processing), a memory space arena, defining a data structure to store the memory allocation information, and storing the memory allocation information).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ton, Erlingsson and Moss with Goldstein because Goldstein’s teaching of selecting memory page (as semaphore) that has highest free buckets for allocation would have provided Ton, Erlingsson and Moss’s system with the advantage and capability to allow the system to efficiently utilize the resource for allocation which improving system efficiency (see Goldstein, Col 11, lines 1- 3, the method increases the likelihood that the needed memory space will be allocated with a single memory page, or at least within the fewest possible number of memory pages). 

Ton, Erlingsson, Moss and Goldstein fail to specifically teach the subset has been ranked/ranking based on an amount of reservable disk space per each semaphore from the remaining plurality of semaphores, and when identifying a second semaphore, it is based on the ranking of the subset.

However, Dolan teaches the subset has been ranked/ranking based on an amount of reservable disk space per each semaphore from the remaining plurality of semaphores, and when identifying a second semaphore, it is based on the ranking of the subset (Dolan, Col 93, lines 37-41, the storage system may maintain information regarding available TD pools such as in decreasing order of preference for use in such cases whereby a dynamic allocation operation may be performed by selecting the storage pool with the highest preference; lines 49-56, The selection criteria may specify, for example, to rank the storage pools based on available free space, performance utilization, RAID type preference for a write …The selection criteria may specify which one or more of the foregoing may be used to select a storage tier and pool when performing the dynamic storage allocation operation [Examiner noted: ranking and selecting storage pool from remaining storage pools (due to dynamic allocation for selecting highest preference) based on availability of disk space (as ranking semaphore based on amount of reservable disk space), each storage pool contains available free space, which is corresponding to the available space (as subset) per semaphore]). 

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ton, Erlingsson, Moss and Goldstein with technique of Dolan because Dolan’s teaching of ranking and identifying/selecting the storage pool based on their available free space would have provided Ton, Erlingsson, Moss and Goldstein’s system with the advantage and capability to determine different performance classification of different semaphores which allow the system to select the semaphore based on their classification (resource availability).

As per claim 3, Ton, Erlingsson, Moss, Goldstein and Dolan teach the invention according to claim 1 above. Ton further teaches the plurality of semaphores comprises a first number of semaphores (Ton, Fig.2, 215, semaphore pool (as including first number of semaphores), Col 6, lines 19-31, the resource is determined to have been located …a free entry in the semaphore allocation table is selected, and a semaphore is retrieved from the pool of unused semaphores in process block 524. Next, in process block 526, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource); and the identifying the initial semaphore of the plurality of semaphores includes identifying the initial semaphore based on a job identifier (Ton, Col 5, lines 40-47, resources are given specific unique identifiers for use in their allocation. Lock type field 411 is used to specify the type of access requested (Examiner noted: as job identifier, different type jobs) or authorized (e.g., exclusive or non-exclusive access such as read or write access); Col 6, lines 8-15, If the access request corresponds to a read access to the specified resource as determined in process block 584…Next, in process block 590, the resource name (e.g., identifier) is placed in the entry. Col 6, 41-48, a free entry is selected in the semaphore allocation table. Next, in process block 562, the new entry is added to the list of semaphore entries associated with the resource. If read access has been requested as determined in process block 563…In process block 565, a semaphore is retrieved from the pool of semaphores (as identifying the initial semaphore based on type of task (as job identifier)). In addition, Moss further teaches when identifying the initial semaphore of the plurality of semaphores includes identifying for the first job among the first number of semaphores (Moss, abstract, lines 1-5, allocate capacity for spaces (e.g., logical volumes) according to an allocation strategy, e.g., allocating capacity from the storage device having the greatest available capacity, or maximizing the distribution of allocated capacity across the storage devices; [Examiner noted: based on specification [00127] “identify the initial semaphore (or the first semaphore) of the distributed semaphore to which a job may attempt to reserve as much of its required disk space as possible.”, and Ton teaches first number of semaphores, and Moss teaches allocating the space from the great available capacity across the storage devices, and therefore the number of the storage devices must be determined. Thus both Ton and Moss teach identifying the initial semaphore based on a job identifier for the first job modulo the first number of semaphores]). 

As per claim 5, Ton, Erlingsson, Moss, Goldstein and Dolan teach the invention according to claim 1 above. Ton teaches reserving resource from the second semaphore (Ton, Col 6, lines 28-31, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource; Col 8, lines 13-16, updating a semaphore entry in the semaphore allocation table to reflect that the particular resource is associated with the second semaphore in addition to the first semaphore (as for reserving the resource from second semaphore)). In addition, Moss teaches when reserving from the semaphore, it is reserving the second portion of the amount of disk space from the second semaphore comprises reserving the second portion of the amount of disk space from the second semaphore while leaving disk space corresponding with the reserved disk space unreserved (Moss, Fig.6, 604, 608, 610 if spacious storage device subset does not satisfy request, 612 among remaining storage devices, identify limited storage device subset…having available capacity, 614, allocate capacity for space on storage devices of limited storage device subset (this is second portion); also see Fig. 5, 502, see reserved :16 extents, available 24 extents [Examiner noted, the second portion is reserved from available disk space while leaving other disk space (already reserved by others) unreserved]). Further, Dolan further teaches the resource can be reserved chunk size and determining a reserved chunk size for the second semaphore (Dolan, Fig. 16C, No. of allocated Chunks; Col 20, lines 52-54, For example, in one embodiment, a chunk may correspond to a group of 12 tracks (e.g., 12 tracks*64 Kbytes/track=768 Kbytes/chunk; Col 21, lines 12-13, determine which chunks of thin devices are most active relative to others).

As per claim 6, Ton, Erlingsson, Moss, Goldstein and Dolan teach the invention according to claim 1 above. Ton further teaches acquiring an initial semaphore mapping associated with the first job and identifying the initial semaphore using the initial semaphore mapping (Ton, Fig. Col 5, lines 40-47, resources are given specific unique identifiers for use in their allocation. Lock type field 411 is used to specify the type of access requested or authorized (e.g., exclusive or non-exclusive access such as read or write access). Semaphore index field is used to identify semaphores allocated and stored in semaphore allocation table 450 (FIG. 4B) associated with the resource identified in resource name field 410; Col 8, lines 8-12, 

As per claim 7, Ton, Erlingsson, Moss, Goldstein and Dolan teach the invention according to claim 1 above. Ton further teaches write data generated by the first job using the resource allocated to the first job (Ton, Col 6, lines 57-59, the resource has become available and the requesting task is signaled that the resource is available for write (as write data) access in process block). In addition, Moss further teaches the write access can be storing data generated by the first job using at least a portion of the amount of disk space (Moss, Fig.6, 612 among remaining storage devices, identify limited storage device subset…having available capacity, 614, allocate capacity for space on storage devices of limited storage device subset; [0001] lines 2-5, a set of storage devices that are configured to store data sets on behalf of various processes (Examiner noted: storing the data after allocation)).

As per claim 11, Ton teaches the invention substantially as claimed including A method for operating a data management system (Ton, Fig.1), comprising: 
determining that a first job to be run using a cluster of data storage nodes requires a cluster resource during executing of the first job (Ton, Fig.1, networked executing locally and/or remotely, executing in foreground and/or background, executing in the user; Col 3, lines 24-28, access requests are made by a task based on an identifier of the resource (and not an identifier of a semaphore), and semaphores are dynamically allocated at runtime and only for those resources which are actually used; Col 8, lines 7-8, in response to a received resource request for a particular resource from a first task [Examiner noted: determining a first task (job) for requesting the resource]); 
identifying an initial semaphore from a plurality of semaphores corresponding with a distributed semaphore, the plurality of semaphores comprises a first number of semaphores (Ton, Fig.2, 215, semaphore pool (as including first number of semaphores); Col 6, lines 19-31, the resource is determined to have been located …a free entry in the semaphore allocation table is selected, and a semaphore is retrieved from the pool of unused semaphores in process block 524. Next, in process block 526, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource; Col 8, lines 8-12, locating an identifying that the particular resource is currently associated with a first semaphore (as identifying first semaphore of a plurality of semaphores;), the identifying the initial semaphore includes identifying the initial semaphore based on a job identifier (Ton, Col 5, lines 40-47, resources are given specific unique identifiers for use in their allocation. Lock type field 411 is used to specify the type of access requested (Examiner noted: as job identifier, different type jobs) or authorized (e.g., exclusive or non-exclusive access such as read or write access); Col 6, lines 8-15, If the access request corresponds to a read access to the specified resource as determined in process block 584…Next, in process block 590, the resource name (e.g., identifier) is placed in the entry. Col 6, 41-48, a free entry is selected in the semaphore allocation table. Next, in process block 562, the new entry is added to the list of semaphore entries associated with the resource. If read access has been requested as determined in process block 563…In process block 565, a semaphore is retrieved from the pool of semaphores (as identifying the first semaphore based on type of task (as job identifier)); 
reserving resource of the cluster resource using the initial semaphore (Ton, Col 6, lines 19-31, the resource is determined to have been located …a free entry in the semaphore allocation table is selected, and a semaphore is retrieved from the pool of unused semaphores in process block 524. Next, in process block 526, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource (as for reserving)); 
identifying a second semaphore of the subset of semaphores (Ton, Col 8, lines 13-18, getting a second semaphore from a pool of free semaphores, updating a semaphore entry in the semaphore allocation table to reflect that the particular resource is associated with the second semaphore in addition to the first semaphore, and signaling to the first task the availability of the particular resource);
reserving resource from the second semaphore (Ton, Col 6, lines 28-31, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource; Col 8, lines 13-16, updating a semaphore entry in the semaphore allocation table to reflect that the particular resource is associated with the second semaphore in addition to the first semaphore (as for reserving the resource from second semaphore)),
detecting, prior to executing the first job, that resource of the cluster resource required by the first job has been reserved using the plurality of semaphores; allocating the resource of the cluster resource to the first job (Ton, Fig.4B; Fig.6, 650, give semaphore to first write task; Col 3 lines 31-33, dynamically allocates and manages the semaphores for accessing resources; Col 8, lines 13-16, updating a semaphore entry in the semaphore allocation table to reflect that the particular resource is associated with the second semaphore in addition to the first semaphore (as for detecting the resource from first and second semaphore has been reserved)); and 
running the first job using the cluster of data storage nodes subsequent to allocating the resource of the cluster resource to the first job (Ton, Col 6, lines 33-available for the requested operation, and processing is completed as indicated by process block 599 [Examiner noted: if the resource is available, then running the first task (read access) which is for accessing the resource (including storage devices 143)]); and
write data generated by the first job using the cluster of data storage nodes (Ton, Col 6, lines 57-59, the resource has become available and the requesting task is signaled that the resource is available for write (as write data) access in process block)

Ton fails to specifically teach each semaphore in the plurality of semaphores being accessible with a different key.

However, Erlingsson teaches each semaphore in the plurality of semaphores being accessible with a different key (Erlingsson, [0082] lines 4-14, One example of a resource that may be accessible using tagging is a semaphore. SAEs consistent with the present invention may, for example, append a unique, x-bit number to any semaphore name that it creates, effectively partitioning the namespace. When an actor accesses a semaphore from within the SAE, access can be granted only if the requested id contains the unique identifier…each using a separate and unique subset of the namespace, and there should be no overlap between the semaphores used by processes).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ton with Erlingsson because Erlingsson’s teaching of using an unique identifier (as key) for accessing each semaphore would have provided Ton’s system with the advantage and capability to easily identify different resources/semaphore by using different accessing identifier/key in order to improve the system efficiency.

Ton and Erlingsson fail to specifically teach when determining the cluster resources to be allocated to the first job, it is determining a first amount of a cluster resource to be allocated, and when identifying the initial semaphore from the plurality of semaphores includes identifying the first semaphore based on a job identifier, it is for the first job among the first number of semaphores. In addition, Ton and Erlingsson fail to specifically teach when reserving the resource from the initial and second semaphores, it is reserving a first portion of the first amount of cluster resource and partially reserving a second portion of the first amount of the cluster resource. Further, Ton and Erlingsson fail to specifically teach detecting that the first portion of the first amount of the cluster resource is less than the first amount of the resource required by the first job during execution; identifying a subset of semaphores in the remaining plurality of semaphores; and when write data generated by the first job using the cluster of data storage nodes, it is storing data generated by the first job.

 the cluster resources to be allocated to the first job, it is determining a first amount of a cluster resource to be allocated (Moss, abstract, lines 1-5, allocate capacity for spaces (e.g., logical volumes) according to an allocation strategy, e.g., allocating capacity from the storage device having the greatest available capacity, or maximizing the distribution of allocated capacity across the storage devices); 
when identifying the initial semaphore from the plurality of semaphores includes identifying the first semaphore based on a job identifier, it is for the first job among the first number of semaphores (Moss, abstract, lines 1-5, allocate capacity for spaces (e.g., logical volumes) according to an allocation strategy, e.g., allocating capacity from the storage device having the greatest available capacity, or maximizing the distribution of allocated capacity across the storage devices; [Examiner noted: based on specification [00127] “identify the initial semaphore (or the first semaphore) of the distributed semaphore to which a job may attempt to reserve as much of its required disk space as possible.”, and Ton teaches first number of semaphores, and Moss teaches allocating the space from the great available capacity across the storage devices, and therefore the number of the storage devices must be determined. Thus both Ton and Moss teach identifying the first semaphore based on a job identifier for the first job among the first number of semaphores]), and 
when reserving the resource from the initial and second semaphores, it is reserving a first portion of the first amount of cluster resource and reserving a second portion of the first amount of the cluster resource. (Moss, Fig.6, 604, upon receiving request to allocate capacity for space, 608 allocate capacity for space on ,
detecting that the first portion of the first amount of the cluster resource is less than the first amount of the resource required by the first job during execution (Moss, Fig.6, 610, if the spacious storage device subset 404 does not satisfy the request; [0023] lines 1-4, The storage device set may be configured to fulfill requests to allocate storage capacity on behalf of various processes executing on one or more devices); 
identifying a subset of semaphores in the remaining plurality of semaphores (Moss, Fig. 6, 612, among remaining storage devices, identify limited storage device subset comparing storage devices having available capacity; also see Fig.4, different storage devices and Fig. 5, 110 portion of disk space have been reserved); and
when write data generated by the first job using the cluster of data storage nodes, it is storing data generated by the first job (Moss, Fig.6, 612 among remaining storage devices, identify limited storage device subset…having available capacity, 614, allocate capacity for space on storage devices of limited storage device subset; [0001] lines 2-5, a set of storage devices that are configured to store data sets on behalf of various processes (Examiner noted: storing the data after allocation)).



Although, Ton, Erlingsson and Moss teach allocating the resources with plurality of semaphores, Ton, Erlingsson and Moss fail to specifically teach when identifying the initial semaphore, the initial semaphore comprising a greatest amount of reservable disk space compared to a remaining plurality of semaphores, and when identifying a second semaphore, it is based on the ranking of the subset. In addition, Ton, Erlingsson and Moss fail to specifically teach when reserving a second portion of the amount of disk space, it is partially reserving, to leave an unreserved portion of the second semaphore corresponding with a chunk size of a second job that that directly maps to the second semaphore as an initial semaphore. when detecting, that the amount of disk space to be allocated to the first job, it is confirming, that a full amount of cluster resources required by the first job has been sufficiently reserved using the plurality of semaphores and allocating to the first job accordingly.

However, Goldstein teaches when identifying the initial semaphore, the initial semaphore comprising a greatest amount of reservable disk space compared to a remaining plurality of semaphores (Goldstein, Fig. 4, 402 locate (as identify) memory page with the most free buckets; Col 5, lines 54-57, for each memory page in each memory block, how many buckets have been allocated by the memory allocator and how many buckets remain free to be allocated by the memory allocator; Col 10, lines 62-64, step 402, where the memory page having an optimum (e.g., highest) number of free buckets is identified among the remaining memory pages and selected to be used for memory allocation);
when identifying a second semaphore, it is based on the highest free buckets (Goldstein, Fig. 1, pages 112-119; Fig. 2, 222, 223, 224 (buckets); Col 7, lines 43-45, FIG. 2 is a diagram illustrating an example of a memory page according to one embodiment of the invention. The memory page is divided into buckets. Lines 52-55, On any given memory page, all of the buckets may be free, all of the buckets may be allocated, or some of the buckets may be free and some of the buckets may be allocated. (as each memory page (semaphore) comprising a subset of buckets from the plurality of subset (from different memory pages); Col 10, lines 62-65, where the memory page having an optimum (e.g., highest) number of free buckets is identified among the remaining memory pages and selected to be used for memory allocation); and
partially reserving, to leave an unreserved portion of the second semaphore corresponding with a chunk size of a second job that that directly maps to the second semaphore as an initial semaphore (Goldstein, Fig. 4, 404, NO to 405, Yes back to 402, locate memory page with the most free buckets (as second semaphore); then the process start 403, 404 again and determine if sufficient memory space been allocated, YES to end 406; Col 10, lines 47-65, In step 404, the method checks whether sufficient memory space has been allocated to the process. If sufficient memory space has been allocated, the method ends in step 406. If sufficient memory space has not been allocated, the method continues in step 405. In step 405, the method checks whether all buckets on the selected memory page have been allocated. If not, the method returns to step 403 and allocates another bucket from the same memory page…If all of the buckets on the selected memory page have already been allocated, the method returns to step 402, where the memory page having an optimum (e.g., highest) number of free buckets is identified among the remaining memory pages and selected to be used for memory allocation; also see Col 1, lines 37-39, memory space in the memory devices is allocated to the corresponding process (as including first job and second job); Col 10 line 66 to Col 11, line 3; the method begins allocating memory space from the memory page that has the most free buckets, the method increases the likelihood that the needed memory space will be allocated with a single memory page, or at least within the fewest possible number of memory pages; [Examiner noted: memory page contains a subset of bucket for allocation, when all of the buckets of first memory page (initial semaphore) have been already reserved/allocated, selecting a 
when detecting, that the amount of disk space to be allocated to the first job, it is confirming, that a full amount of cluster resources required by the first job has been sufficiently reserved using the plurality of semaphores and allocating to the first job accordingly (Goldstein, Fig. 4, 401, 402 locate memory page with the most free buckets (as initial semaphore),, 403, 404, 405 (have all buckets on that memory page been allocated? YES to loop back to 402, locate memory page with the most free buckets (as second semaphore), 403, 404 has sufficient memory space been allocated? YES, 406 End (as confirming, prior to executing the first job, that a full amount of disk space to be allocated to the first job has been sufficiently reserved from first and second memory pages, if it is sufficiently reserved, the memory spaces from first and second memory pages are allocated to the process (as allocating to the first job accordingly); also see Col 3, lines 6-8, reserving (as prior to executing, since the memory space are reserved for future use/processing), a memory space arena, defining a data structure to store the memory allocation information, and storing the memory allocation information).

fewest possible number of memory pages). 
. 
Ton, Erlingsson, Moss and Goldstein fail to specifically teach ranking the subset based on an amount of the cluster resource available for reservation per each semaphore from the remaining plurality of semaphores, and when identifying a second semaphore, it is based on the ranking of the subset.

However, Dolan teaches ranking the subset based on an amount of the cluster resource available for reservation per each semaphore from the remaining plurality of semaphores, and when identifying a second semaphore, it is based on the ranking of the subset (Dolan, Col 93, lines 37-41, the storage system may maintain information regarding available TD pools such as in decreasing order of preference for use in such cases whereby a dynamic allocation operation may be performed by selecting the storage pool with the highest preference; lines 49-56, The selection criteria may specify, for example, to rank the storage pools based on available free space, performance utilization, RAID type preference for a write …The selection criteria may specify which one or more of the foregoing may be used to select a storage tier and pool when performing the dynamic storage allocation operation [Examiner noted: ranking and selecting storage pool from remaining storage pools (due to dynamic allocation for selecting highest preference) based on availability of disk space (as ranking semaphore based on amount of reservable disk space), each storage pool contains available free space, which is corresponding to the available space (as subset) per semaphore]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ton, Erlingsson, Moss and Goldstein with technique of Dolan because Dolan’s teaching of ranking and identifying/selecting the storage pool based on their available free space would have provided Ton, Erlingsson, Moss and Goldstein’s system with the advantage and capability to determine different performance classification of different semaphores which allow the system to select the semaphore based on their classification (resource availability).

As per claim 12, Ton, Erlingsson, Moss, Goldstein and Dolan teach the invention according to claim 11 above. Ton further teaches the first amount of the cluster resource comprises a first amount of disk space required by the first job during execution of the first job (Ton, Col 6, lines 19-31, the resource is determined to have been located …a free entry in the semaphore allocation table is selected, and a 

As per claim 14, Ton, Erlingsson, Moss, Goldstein and Dolan teach the invention according to claim 11 above. Ton teaches determining the first number of semaphores (Ton, Abstract, lines 1-3, dynamic allocation and management of semaphores for accessing shared resources; Col 6, lines 28-31, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource [Examiner noted: determining the first number of semaphores based on requested resources]). In addition, Moss further teaches determining a total amount of disk space for the cluster of data storage nodes; and when determining the first number of semaphores, it is based on the total amount of disk space for the cluster (Moss, Fig. 3, Total extents, available extents; abstract, lines 1-5, allocate capacity for spaces (e.g., logical volumes) according to an allocation strategy, e.g., allocating capacity from the storage device having the greatest available capacity, or maximizing the distribution of allocated capacity across the storage devices; [Examiner noted: because Moss teaches allocating the space from the great available capacity across the storage devices, and therefore the number of the storage devices must be determined. Thus 

As per claim 16, it is a method claim of claim 5 above. Therefore, it is rejected for the same reason as claim 5 above.

As per claim 17, it is a data management system claim of claim 1 above. Therefore, it is rejected for the same reason as claim 1 above. In addition, Ton further teaches a memory configured to store a plurality of semaphores corresponding with a distributed semaphore; and one or more processors (Ton, Fig.1, 120 Semaphore manager, 121 processor, 122 memory; Col 3, lines 18-24, the semaphore manager uses semaphore primitives provided by an underlying operating system and assigns each resource request a semaphore received from the operating system. These semaphore values are maintained in the data structure, and may be used by the semaphore manager for fulfilling or timing out queued access requests; Col 4, lines 25-30, Semaphore manager 120…may also be implemented as part of a single computer).

As per claim 18, it is a data management system claim of claim 3 above. Therefore, it is rejected for the same reason as claim 3 above.


Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ton, Erlingsson, Moss, Goldstein and Dolan, as applied in claims 1 and 17 respectively above, and further in view of MICHIMURA et al. (US 2018/0232253 A1).
MICHIMURA was cited in the previous Office Action.

As per claim 2, Ton, Erlingsson, Moss, Goldstein and Dolan teach the invention according to claim 1 above. Ton teaches executing the first job using the node and at least a portion of resource allocated to the first job (Ton, Fig.1, networked consumer tasks; Fig.3 301 task 1; Col 2, lines 38-55, the term "system" is used generically herein to describe any number of devices, computers…The term "task" is used generically herein to describe any type of running program, including, but not limited to a computer process, task, thread, executing application…executing locally and/or remotely, executing in foreground and/or background, executing in the user; Col 8, lines 7-8, in response to a received resource request for a particular resource from a first task; Fig.4B; Fig.6, 650, give semaphore to first write task; Col 3 lines 31-33, dynamically allocates and manages the semaphores for accessing resources; [Examiner noted: executing a first task (job) for requesting the resource, and allocating the resource to the first task]). In addition, Moss teaches the resources to be allocated to the first job, it is the amount of disk space (Moss, abstract, lines 1-5, allocate capacity for spaces (e.g., logical volumes) according to an allocation strategy, e.g., allocating capacity from the storage device having the greatest available capacity, or maximizing the distribution of allocated capacity across the storage devices (as allocating amount of disk space)).

causes a snapshot of a virtual machine to be stored using at least a portion of the amount of disk space.

However, MICHIMURA teaches when executing the fast task it causes a snapshot of a virtual machine to be stored using at least a portion of the amount of disk space (MICHIMURA, [0048] lines 11-17, the VM control unit 20 assigns a function for executing the drawing difference computing process to the VMs 14a, 14b, 14c, and 14e to cause the VMs 14a, 14b, 14c, and 14e to transition from the stopped state to the ready state, and then creates the respective snapshots of the VMs 14a, 14b, 14c, and 14e and stores the created snapshots into the storage 22).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ton, Erlingsson, Moss, Goldstein and Dolan with MICHIMURA because MICHIMURA’s teaching of storing the snapshot of the virtual machine into the allocated storage would have provided Ton, Erlingsson, Moss, Goldstein and Dolan’s system with the advantage and capability to save the virtual machine snapshot when the VM is on the error free state which improving the system stability.

As per claim 19, it is a data management system claim of claim 2 above. Therefore, it is rejected for the same reason as claim 2 above.


Claims 4, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ton, Erlingsson, Moss, Goldstein and Dolan, as applied in claims 1, 11 and 17 respectively above, and further in view of LI et al. (US 2016/0357435 A1) and Ninose et al. (US Patent. 6,105,098).
LI and Ninose were cited in the previous Office Action.
As per claim 4, Ton, Erlingsson, Moss, Goldstein and Dolan teach the invention according to claim 1 above. Ton, Erlingsson, Moss, Goldstein and Dolan fail to specifically teach detecting a reserved amount of disk space is pending for more than a threshold period of time; and executing a cleanup job to set a variable associated with the reserved amount of disk space into an unreserved state.

However, LI teaches detecting a reserved amount of disk space is pending for more than a threshold period of time (LI, [0039] lines 2-20, the node controller 204 observes and monitors the usage of the allocated unused first space 804 and the allocated unused second space 808. The node controller 204 consults a pre-determined policy to determine whether the allocated unused first space 804 and the allocated unused second space 808 can be freed up and returned to the storage pool 800 due to the lack of usage by its respective application programs…In some embodiments, such certain period of time can be implemented as a fixed threshold universal for the entire storage pool…in observing (as detecting) that none of the first or the second application has utilized its respective allocated unused space 804 and 808 for a period of time, and exceeds the pre-defined threshold period of time based on the pre -determined policy); and 
executing a cleanup job to free the reserved amount of disk space (LI, [0039] lines 18-26, in observing that none of the first or the second application has utilized its respective allocated unused space 804 and 808 for a period of time, and in determining that the observed period of time exceeds the pre-defined threshold period of time based on the pre -determined policy, the node controller 204 re-allocates space 804 for the second application program and de-allocates spaces 806 and 808, returning spaces 806 and 808 corresponding storage segments to the storage pool 800 as free).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ton, Erlingsson, Moss, Goldstein and Dolan with LI because LI’s teaching of releasing the previously reserved space if the reserved space that was unused and exceeding a threshold time (as pending) would have provided Ton, Erlingsson, Moss, Goldstein and Dolan’s system with the advantage and capability to allow the system to free the unused reserved space for another jobs which improving the system efficiency.

Ton, Erlingsson, Moss, Goldstein, Dolan and LI fail to specifically teach when executing a cleanup job, it is to set a variable associated with the reserved amount of disk space into an unreserved state.

 to set a variable associated with the reserved amount of disk space into an unreserved state (Ninose, Col 3, lines 31-35, "Freeing a lock" means the setting, in a lock, of a value indicating that a shared resource is not being used. In this way, since a lock reservation request made repeatedly by a process waiting for the lock to be freed succeeds).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ton, Erlingsson, Moss, Goldstein, Dolan and LI with Ninose because Ninose’s teaching of setting a variable with a free state when the resource is not being used would have provided Ton, Erlingsson, Moss, Goldstein, Dolan and LI’s system with the advantage and capability to easily determining whether the resource is already reserved or not in order to improving the system performance.

As per claims 15 and 20, they are method and data management system claims of claim 4 above. Therefore, they are rejected for the same reason as claim 4 above.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ton, Erlingsson, Moss, Goldstein and Dolan, as applied in claim 7 above, and further in view of Chandrasekaran et al. (US 2015/0373096 A1).
Chandrasekaran was cited in the previous Office Action.

As per claim 8, Ton, Erlingsson, Moss, Goldstein and Dolan teach the invention according to claim 7 above. Ton further teaches write data generated by the first job using the resource allocated to the first job (Ton, Col 6, lines 57-59, the resource has become available and the requesting task is signaled that the resource is available for write (as write data) access in process block). In addition, Moss further teaches the write access can be storing data generated by the first job includes storing data using at least the portion of the amount of disk space (Moss, Fig.6, 612 among remaining storage devices, identify limited storage device subset…having available capacity, 614, allocate capacity for space on storage devices of limited storage device subset; [0001] lines 2-5, a set of storage devices that are configured to store data sets on behalf of various processes (Examiner noted: storing the data after allocation)).

Ton, Erlingsson, Moss, Goldstein and Dolan fail to specifically teach the first job corresponds with consolidating two or more snapshots of a virtual machine;Attorney Docket No.: RUBR-1039US0 -66-and when storing the data, it is storing data generated by the first job includes storing the two or more snapshots of the virtual machine. 

However, Chandrasekaran teaches the first job corresponds with consolidating two or more snapshots of a virtual machine;Attorney Docket No.: RUBR-1039US0 -66-and when storing the data, it is storing data generated by the first job includes storing the two or more snapshots of the virtual machine (Chandrasekaran, [0032] lines 2-4, the server that executes a VM may generate and store snapshots for the VM).

.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ton, Erlingsson, Moss, Goldstein and Dolan, as applied in claim 1 above, and further in view of Fanghaenel et al. (US Pub. 2018/0218023 A1).
Fanghaenel was cited in the previous Office Action.

As per claim 9, Ton, Erlingsson, Moss, Goldstein and Dolan teach the invention according to claim 1 above. Ton teaches the plurality of semaphores comprises a distributed semaphore that is stored (Ton, Col 6, lines 19-31, the resource is determined to have been located …a free entry in the semaphore allocation table is selected, and a semaphore is retrieved from the pool of unused semaphores (as plurality of semaphores) in process block 524).

 using a distributed key-value store.

However, Fanghaenel teaches teach the distributed semaphore that is stored using a distributed key-value store (Fanghaenel, [0019] lines 6-12,  as used herein, the term "latch," "lock," and " semaphore" refer to a variable that controls access to a resource shared among multiple potential consumers.) Accordingly, if a transaction is attempting to write multiple key-value pairs, the transaction may acquire the corresponding latches of the hash buckets that correspond to the pairs' keys).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ton, Erlingsson, Moss, Goldstein and Dolan with Fanghaenel because Fanghaenel’s teaching of semaphore that is using a distributed key-value store would have provided Ton, Erlingsson, Moss, Goldstein and Dolan’s system with the advantage and capability to easily to comparing different semaphores by using key-values which reduces the potential for deadlock (see Fanghaenel [0019], lines 27-30, reduces the potential for deadlock).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ton, Erlingsson, Moss, Goldstein and Dolan, as applied in claim 1 above, and further in view of DeKoning et al. (US Patent. 6,457,098 B1).


As per claim 10, Ton, Erlingsson, Moss, Goldstein and Dolan teach the invention according to claim 1 above. Ton, Erlingsson, Moss, Goldstein and Dolan fail to specifically teach each semaphore of the plurality of semaphores corresponds with a different portion of disk space within the cluster.

However, DeKoning teaches each semaphore of the plurality of semaphores corresponds with a different portion of disk space within the cluster (DeKoning, Fig.3, semaphore, 110 storage devices; Col 12, lines 1-2, Each semaphore corresponds to a temporary lock over a particular region).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ton, Erlingsson, Moss, Goldstein and Dolan with DeKoning because DeKoning’s teaching of using each semaphore that is corresponding to particular region of storage device would have provided Ton, Erlingsson, Moss, Goldstein and Dolan’s system with the advantage and capability to easily organizing the disk space of storage in order to improve the system performance.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Ton, Erlingsson, Moss, Goldstein and Dolan, as applied in claim 11 above, and further in view of GIAMEI et al. (US Pub. 2018/0196751 A1).
GIAMEI was cited in the previous Office Action.

As per claim 13, Ton, Erlingsson, Moss, Goldstein and Dolan teach the invention according to claim 11 above. Ton teaches determining the first number of semaphores (Ton, Abstract, lines 1-3, dynamic allocation and management of semaphores for accessing shared resources; Col 6, lines 28-31, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource [Examiner noted: determining the first number of semaphores based on requested resources]).

Ton, Erlingsson, Moss, Goldstein and Dolan fail to specifically teach determining a number of contention fails associated with prior jobs that failed to access the distributed semaphore during a particular period of time; and when determining the first number of semaphores, it is based on the number of contention fails.

However, GIAMEI teaches determining a number of contention fails associated with prior jobs that failed to access the distributed semaphore during a particular period of time; and when determining the first number of semaphores, it is based on the number of contention fails (GIAMEI, [0028] lines 1-13, Contention among processing units for a semaphore to control a common shared storage location increases as: the number of speculative memory requests increases by the processing units in the computing environment (or computing configuration), the number of processing units in the computing environment increases, or potentially based on memory subsystem topology, etc. As contention among processing units increases (this is number of contention fails associated with prior jobs); [0073] lines 1-6, when a semaphore assist (or lock assist) is used (as during past time (particular period of time), is described below. Advantageously, contention is reduced among multiple CPU's in a multiprocessing configuration for a shared storage area using these access intent values; [0075] lines 1-6, the symbolic address LOCKADDR is the storage location for the header of the resource, which contains the lock word. When the lock is zero, the lock and resource are available. When the lock is nonzero, the lock and resource are not available, with LOCKADDR being a storage location frequently referenced by multiple CPUs [Examiner noted: determining the free semaphores (first number of semaphores) based on its availability (contention fails)]).

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have combined the teaching of Ton, Erlingsson, Moss, Goldstein and Dolan with GIAMEI because GIAMEI’s teaching of determining the free semaphores (as first number of semaphores) based on its availability and number of contention occurring would have provided Ton, Erlingsson, 


Response to Arguments  
In the remark Applicant’s argue in substance: 
(a), Ton likewise fails to teach or suggest "identifying an initial semaphore from a plurality of semaphores for reserving disk space, the initial semaphore comprising a greatest amount of reservable disk space compared to a remaining plurality of semaphores each semaphore in the plurality of semaphores being accessible with a different key," as recited in amended claim 1. 

(b), Moss fails to teach or suggest "to leave an unreserved portion of the second semaphore corresponding with a reserved chunk size of a second job that that directly maps to the second semaphore as an initial semaphore”.

(c), None of the cited references expressly teaches “confirming, prior to executing the first job, that a full amount of disk space to be allocated to the first job has been sufficiently reserved using the plurality of semaphores".

Examiner respectfully disagreed with Applicant’s argument for the following reasons:
As to point (a), Examiner would like to point out that Ton teaches identifying an initial semaphore from a plurality of semaphores for reserving resources (see Ton, located …a free entry in the semaphore allocation table is selected, and a semaphore is retrieved from the pool of unused semaphores (as plurality of semaphores) in process block 524. Next, in process block 526, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource (as for reserving); Col 8, lines 8-12, locating an indication of the particular resource in a particular entry in the resource lock table structure, the particular entry identifying that the particular resource is currently associated with a first semaphore (as identifying initial semaphore from a plurality of semaphores)). Moss teaches the resources to be allocated is an amount of disk space (Moss, abstract, lines 1-5, allocate capacity for spaces (e.g., logical volumes) according to an allocation strategy, e.g., allocating capacity from the storage device having the greatest available capacity, or maximizing the distribution of allocated capacity across the storage devices (as allocating amount of disk space); Fig.6, 604, 610, 612, 614). And Goldstein teaches when identifying the initial semaphore, the initial semaphore comprising a greatest amount of reservable disk space compared to a remaining plurality of semaphores (Goldstein, Fig. 4, 402 locate (as identify) memory page with the most free buckets; Col 5, lines 54-57, for each memory page in each memory block, how many buckets have been allocated by the memory allocator and how many buckets remain free to be allocated by the memory allocator; Col 10, lines 62-64, step 402, where the memory page having an optimum (e.g., highest) number of free buckets is identified among the remaining memory pages and selected to be used for memory allocation).
each semaphore in the plurality of semaphores being accessible with a different key (Erlingsson, [0082] lines 4-14, One example of a resource that may be accessible using tagging is a semaphore. SAEs consistent with the present invention may, for example, append a unique, x-bit number to any semaphore name that it creates, effectively partitioning the namespace. When an actor accesses a semaphore from within the SAE, access can be granted only if the requested id contains the unique identifier…each using a separate and unique subset of the namespace, and there should be no overlap between the semaphores used by processes). Please refer to the rejection under 35 U.S.C. 103 above. Therefore, applicant argument is not persuasive.

As to point (b), Examiner would like to point out that Goldstein clearly teach "to leave an unreserved portion of the second semaphore corresponding with a reserved chunk size of a second job that that directly maps to the second semaphore as an initial semaphore”. Goldstein teaches a mechanism that needed memory space will be allocated with a single memory page, or at least within the fewest possible number of memory pages. For example, Goldstein disclosed that memory page contains a subset of bucket for allocation, when all of the buckets of first memory page (as initial semaphore) have been already reserved/allocated, selecting a second memory page (second semaphore) for reserving the bucket (partially reserving second portion), and this leave unreserved portion of the memory space left, and if the second process (job) start, then the memory page with unreserved portion is selected (as an initial semaphore with greatest amount space) is selected again (Goldstein, Fig. 4, 402), within the fewest possible number of memory pages). 

detecting, prior to executing the first job, that the resource to be allocated to the first job has been reserved using the plurality of semaphores. For example, Ton teaches a mechanism that dynamically allocates and manages the semaphores for accessing resources for the consumer task, and providing a semaphore allocation table that indicating which semaphores are available for access by the customer task. Once the customer task is signaled that the semaphores/resources are available, then the customer task will start to access the resources for its operation (see Ton, Fig.4B; Fig.6, 650, give semaphore to first write task; Col 3 lines 31-33, dynamically allocates and manages the semaphores for accessing resources; Col 8, lines 13-16, updating a semaphore entry in the semaphore allocation table to reflect that the particular resource is associated with the second semaphore in addition to the first semaphore; also see Col 6, lines 28-34, the semaphore and the new entry (including a reference to the new semaphore) in the semaphore allocation table is added to the list of semaphores associated with the requested resource…the consumer task is signaled that read access is allowed (as for detecting the resource from first and second semaphore has been reserved)). 
In addition, Goldstein clearly teaching when detecting, that the amount of disk space to be allocated to the first job, it is confirming, that a full amount of disk space to be allocated to the first job has been sufficiently reserved using the plurality of semaphores (see Goldstein, Fig. 4, 401, 402 locate memory page with the most free buckets (as initial semaphore),, 403, 404, 405 (have all buckets on that memory page been allocated? YES to loop back to 402, locate memory page with the most free buckets (as second semaphore), 403, 404 has sufficient memory space been reserving (as prior to executing, since the memory space are reserved for future use/processing), a memory space arena, defining a data structure to store the memory allocation information, and storing the memory allocation information). Please refer to the rejection under 35 U.S.C. 103 above.

For the reasons above, Applicant’s argument has not been found to be persuasive, and therefore the rejections are maintained. 
	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUJIA XU whose telephone number is (571)272-0954.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        




/Z.X./Examiner, Art Unit 2195